1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8
      TONY ONTIA BROWN,                               Case No. 2:17-cv-00387-GMN-CWH
9
                                        Petitioner,                    ORDER
10           v.
11
      TIMOTHY FILSON, et al.,
12
                                    Respondents.
13

14

15          Pending before the court in this habeas corpus proceeding are several motions to
16   extend time filed by both parties in relation to the filing and briefing of respondents’ motion
17   to dismiss (ECF No. 28). ECF Nos. 23, 24, 26, 27, 31, and 34. All of the motions are
18   supported by good cause. In addition, the motion to dismiss and petitioner’s response
19   thereto (ECF No. 32) have been filed without apparent prejudice to the opposing party.
20          It is therefore ordered that the motions for extension of time (ECF Nos. 23, 24, 26,
21   27, 31, and 34) are all granted nunc pro tunc as of their respective filing dates.
22          It is further ordered that respondents’ reply in support of their motion to dismiss
23   (ECF No. 28) is due on or before March 1, 2019.
24          DATED THIS ___          March
                        4 day of _____________, 2019.
25

26
                                                        UNITED STATES DISTRICT JUDGE
27

28
